Citation Nr: 1608500	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to November 1960 and January 1962 to January 1965.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 hearing.  A transcript of the hearing is associated with the claims file.

In a December 2014 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court granted a Joint Motion for Remand, vacated the December 2014 Board decision, and remanded the matter for readjudication consistent with the motion.  Specifically, the JMR indicated that the Board relied on a medical opinion that was not adequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  He submitted evidence of current hearing loss.  A VA medical examination was sought in August 2012.  The examiner noted that the Veteran did not have documented hearing loss during service.  The examiner concluded that it "is less than likely as not [the] Veteran's current hearing loss is caused by, a result of, or aggravated by his active military service as his hearing was normal at the time of discharge."  The examiner further found that there is no nexus between the hearing loss and the Veteran's period of active military service.  The examiner explained that the "Veteran had no change in hearing or threshold shift during his active military service."  The JMR found that the opinion was inadequate because the examiner "failed to account for the fact that Appellant's separation examination...showed that there was a puretone threshold shift to 10 db at 4000 hertz."  Therefore a new opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who provided that VA audiology opinion in August 2012, or another appropriate examiner if that person is not available, and obtain an addendum opinion in order to determine the etiology of any hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to answer the following question:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss had its clinical onset during active duty service or is related to any in-service disease, injury or event.  The examiner is asked to specifically address the shift in hearing, at least at the 4000 hertz level, between the entrance examination and separation examination.  Also, the examiner should comment on the Veteran's report of noise exposure in service, including from artillery fire.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




